Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Applicants response 19 Oct 2021 amends claims 1, 5, 6, 9, 12, 16, 17, 20, 24, and 25; cancels claims 8, 10, 19, and 21; thereby providing claims 1-7, 9, 11-18, 20, and 22-25 pending.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Objections
Claim 11 objected to because of the following informalities: Claim 11 depends from cancelled claim 10.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7, 11-18, 22-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhou (US 2013/0202051).
For claim 1, Zhou discloses a method of coding video data, the method comprising: 
	coding a value of a first syntax element indicative of a number of subpictures in a picture of the video data ([0069] Referring again to FIG. 7, in embodiments using the more flexible sub-picture specification in which sub-picture partitioning is specified by a number of sub-pictures and a minimum number of sub-picture columns, the encoder control component 700 may also use the implicit sub-picture signaling using the constrained tile signaling protocol. See, [0064] In Table 1, (num_tile_columns_minus1+1) specifies the number of tiles of a picture in the horizontal direction. [0065] In order to use the tile syntax to signal sub-picture partitions . . . .); 
	for each respective subpicture among the subpictures in the picture, determining a value of a respective second syntax element indicative of an identification of the respective subpicture ([0103] each sub-picture is assigned a unique identifier in the range of 0 to the number of sub-pictures-1. For example, for the picture of FIG. 12 with four sub-pictures, the unique identifiers for the sub-pictures would range from 0 to 3.  [0104] In some embodiments, this unique identifier is encoded in the slice header of each slice of a sub-picture. Table 5 shows an example of a slice header syntax element specification that includes signaling of a sub-picture identifier. The slice_substream_id is the sub-picture identifier
); and 
	coding the respective subpicture identified by the respective second syntax element ([0107] via encoder of FIG. 7).

	For claim 2, Zhou discloses the method of claim 1, wherein the first syntax element and the second syntax element are in a picture parameter set ([0073] bit stream control component 740 include functionality to entropy encode data to be transmitted at the picture level and sequence level, e.g., sequence parameter sets (SPS), picture parameter sets (PPS), adaptation parameter sets (APS), in-loop filter parameters, etc.).

	For claim 3, Zhou discloses the method of claim 1, wherein the value of the first syntax element is equal to the number of subpictures in the picture minus 1 ([0064] num_tile_columns_minus1).



	For claim 5, Zhou discloses the method of claim 1, further comprising: determining a value of a respective third syntax element indicative of a subpicture identification of each subpicture in a slice header ([0103] each sub-picture is assigned a unique identifier in the range of 0 to the number of sub-pictures-1. [0104] In some embodiments, this unique identifier is encoded in the slice header of each slice of a sub-picture. Table 5 shows an example of a slice header syntax element specification that includes signaling of a sub-picture identifier)
 based of a slice comprising one or more of the subpictures at least in part on a respective subpicture in the slice being present ([0106] Referring again to the multi-core encoder of FIG. 7, in an embodiment providing the inter-leaving of slices of sub-pictures, the encoder control component 700 may assign a sub-picture identifier to each sub-picture of a picture and communicate the identifier of a sub-picture to a sub-picture encoder along with the sub-picture data.) and 
based on the value of the respective third syntax element, determining an identification of the respective subpicture in the slice ([0106] Each sub-picture encoder may then include this identifier in the headers of slices of the sub-picture it is encoding.).

	For claim 6, Zhou discloses the method of claim 5, wherein the determining the value of the respective third syntax element is further based on a number of subpictures in a sequence of the video data being greater than 1 ([0106] Inherent in an embodiment providing the inter-leaving of slices of sub-pictures as discussed above).

	For claim 7, Zhou discloses the method of claim 5, further comprising determining whether the respective subpicture is present by determining a value of a fourth syntax element indicative of the respective subpicture being present [0074] The semantics of these example syntax elements for sub-

For claim 11, Zhou discloses the method of claim 10, wherein the fifth syntax element is in a picture parameter set ([0063] Table 1 shows the tile syntax elements that may be included in an SPS or PPS as defined in HEVC Draft 6).

	For claims 12-25, Zhou discloses the claimed limitations as discussed for corresponding limitations in claims 1-11.

Response to Arguments
Applicant's arguments filed 19 Oct 2021 have been fully considered but they are not persuasive. 
Applicant argues "a person of ordinary skill in the art would not understand the term “tile” in Zhao to teach a “subpicture” of claim 1. Moreover, Applicant could find no mention of “determining a value of a respective second syntax element indicative of an identification of the respective” tile in Zhao." because "a person of reasonable skill in the art would not interpret the tile of Zhao as teaching or suggesting a subpicture. For example, FIG. 5 of Zhou uses the term “tile” and “subpicture” for different purposes.
However, Applicant's specification nor claims define subpicture as argued. Therefore applicant’s arguments are directed to features that are not claimed.  Accordingly, Zhao's syntax teachings regarding picture partitioning apply to claim terms.

Response to Arguments
Applicant argues "neither (num_subpic_ cols) nor (num_subpic_rows) of Zhou teaches or suggests “a first syntax element indicative of a number of subpictures in a picture of the video date” as stated in claim 1. Thus, claim 1 is patentable over Zhou. Claims 12, 24, and 25 contain similar language and are patentable for the same reason." for the reason ". . . Zhou states in and in paragraph [0052] Zhou states, “the number of sub-pictures is specified by specifying a required number of columns (num_subpic_cols) and a required number of rows (num_subpic_ rows) of subpictures. Both 
However, the word indicative is defined by Merriam-Webster as “serving to indicate” and indicate is defined as “to point out or to.” In this way, Zhou’s teachings of a number of subpicture columns points toward a number of subpictures as claimed. 

Allowable Subject Matter
Claims 9 and 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
OH; Hyunmook et al.	US 20190356899 A1	METHOD FOR TRANSMITTING 360 VIDEO, METHOD FOR RECEIVING 360 VIDEO, APPARATUS FOR TRANSMITTING 360 VIDEO, AND APPARATUS FOR RECEIVING 360 VIDEO
KIM; Ki Baek et al.	US 20200137401 A1	METHOD AND DEVICE FOR DECODING IMAGE BY USING PARTITION UNIT INCLUDING ADDITIONAL REGION
LEE; Jangwon et al.	US 20190253734 A1	METHOD FOR TRANSMITTING 360 VIDEO, METHOD FOR RECEIVING 360 VIDEO, 360 VIDEO TRANSMITTING DEVICE, AND 360 VIDEO RECEIVING DEVICE
Hannuksela; Miska	US 20200260063 A1	AN APPARATUS, A METHOD AND A COMPUTER PROGRAM FOR OMNIDIRECTIONAL VIDEO
KANG; Jung Won et al.	US 20210274176 A1	IMAGE ENCODING/DECODING METHOD AND APPARATUS, AND RECORDING MEDIUM STORING BITSTREAM
AONO; TOMOKO et al.	US 20210112246 A1	IMAGE ENCODING DEVICE, ENCODED STREAM EXTRACTION DEVICE, AND IMAGE DECODING DEVICE

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL MIKESKA whose telephone number is (571)272-3917. The examiner can normally be reached M-F: 6a - 2p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEIL R MIKESKA/Primary Examiner, Art Unit 2485